--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION


SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this “Agreement”) is
made and entered into as of this 8th day of May, 2015, by and between Sizmek
Inc., a Delaware corporation (the “Corporation”), and Sean Markowitz
(“Executive”).


WHEREAS, Executive and the Corporation are parties to that certain Employment
Agreement dated as of April 14, 2014 (the “Employment Agreement”);
 
WHEREAS, Executive's employment with the Corporation will terminate effective as
of May 1, 2015 (the "Date of Termination");
 
WHEREAS, the parties agree that Executive is entitled to certain severance
benefits under the Employment Agreement, subject to Executive’s execution and
non-revocation of this Agreement on the terms and conditions set forth herein
and in the Employment Agreement; and
 
WHEREAS, the Corporation and Executive now wish to fully and finally to resolve
all matters between them.
 
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to this Agreement and the Employment Agreement,
the adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, the parties
hereby agree as follows:
 
4.             Payments Upon Termination.  Payments to Executive upon
termination shall be as follows:
 
(a)           Payment of Accrued Obligations.  Executive shall be entitled to
(i) all arrearages of Base Salary through the Date of Termination, payable on
the Date of Termination, (ii) any accrued but unused vacation through the Date
of Termination, payable on the Date of Termination, plus (iii) all other
benefits, if any, under any group retirement plan, health benefits plan or other
group benefit plan maintained by the Corporation or its subsidiaries and any
reimbursement of expenses pursuant to Section 6 of the Employment Agreement to
which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Date of Termination  payable in accordance
with the applicable plans and the Corporation’s customary policies as in effect
from time to time (collectively, the “Accrued Obligations”).
 
(b)           Severance Benefits.  As consideration for Executive’s agreement to
be bound by the terms of this Agreement, including without limitation, the
release set forth in Section 2 below, Executive shall be entitled to receive the
following, which shall be the exclusive severance benefits to which Executive is
entitled and shall fully and completely satisfy the Corporation's obligations to
Executive under Section 16(c) of the Employment Agreement as a result of
Executive's termination of employment:
 
(i)           Executive shall be entitled to severance equal to $344,167,
representing the sum of (i) 12 months’ base salary at the rate in effect on the
Date of Termination, plus (ii) an amount equal to Executive’s target annual
bonus for the year in which the Date of Termination occurs, pro-rated for the
portion of 2015 that elapsed prior to the Date of Termination, which amount
shall be payable in a lump sum on the date that is 60 days following the
Executive’s Date of Termination; plus
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          In the event an agreement that would result in a Change in Control
(as defined in the Employment Agreement) is entered into on or prior to the date
that is ninety (90) days following the Date of Termination and such Change in
Control transaction is eventually consummated, Executive shall be entitled to an
additional severance payment of $120,000, which amount shall be payable in a
lump sum on the later of (A) the date that is 60 days following the Executive’s
Date of Termination, or (B) the date of the Change in Control, but in no event
shall such payment occur later than March 15, 2016; plus
 
(iii)          Executive shall be entitled to the accelerated vesting of certain
of his Long-Term Incentive Awards (as defined in the Employment Agreement)
pursuant to Section 16(c)(iii) of the Employment Agreement.
 
(b)           Termination of Employment.  Effective as of the Date of
Termination, Executive hereby resigns from all positions held in the
Corporation, including without limitation any position as a director, officer,
agent, trustee or consultant of the Corporation or any subsidiary or affiliate
of the Corporation.  Executive agrees that Executive will execute any additional
documents that the Corporation may reasonably request in connection with the
foregoing.


                 2.            General Release of Claims by Executive.
 
(a)           Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Corporation and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his employment with or service to the Corporation (collectively,
the “Corporation Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Corporation (including
any affiliate of the Corporation) or the termination thereof, including any and
all claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 etseq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; and
the Executive Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et
seq.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
 
(i)           Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;
 
(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Corporation;
 
(iii)         Claims pursuant to the terms and conditions of the federal law
known as COBRA or similar state law;
 
(iv)         Claims for indemnity under the Indemnity Agreement dated February
5, 2014 between Executive and the Corporation, the bylaws of the Corporation, as
provided for by Texas or Delaware law or under any applicable insurance policy
with respect to Executive’s liability as an employee, director or officer of the
Corporation;
 
(v)          Claims based on any right Executive may have to enforce the
Corporation’s executory obligations under this Agreement or the Employment
Agreement; and
 
(vi)         Claims Executive may have to vested or earned compensation and
benefits.
 
(b)           Executive acknowledges this Agreement was presented to him on May
1, 2015, and that Executive is entitled to 21 days’ time in which to consider
it.  Executive further acknowledges the Corporation has advised him that he is
waiving his rights under the ADEA, and that Executive should consult with an
attorney of his choice before signing this Agreement, and Executive has had
sufficient time to consider the terms of this Agreement.  Executive represents
and acknowledges that if Executive executes this Agreement before 21 days have
elapsed, Executive does so knowingly, voluntarily, and upon the advice and with
the approval of Executive’s legal counsel (if any), and that Executive
voluntarily waives any remaining consideration period.
 
(c)           Executive understands that after executing this Agreement,
Executive has the right to revoke it within 7 days after his execution of
it.  Executive understands this Agreement will not become effective and
enforceable unless the 7-day revocation period passes and Executive does not
revoke the Agreement in writing.  Executive understands this Agreement may not
be revoked after the 7-day revocation period has passed.  Executive also
understands any revocation of this Agreement must be made in writing and
delivered to the Corporation at its principal place of business within the 7 day
period.
 
(d)           Executive understands this Agreement shall become effective,
irrevocable, and binding upon Executive on the eighth day after his execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (c) above.  Executive further understands Executive
will not be given any severance benefits under Section 1(b) above or under the
Employment Agreement unless this Agreement is effective on or before the date
that is 60 days following the Executive’s Date of Termination.
 
(e)           Executive represents and warrants to the Corporation Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Corporation Releasees.  Executive agrees to
indemnify and hold harmless the Corporation Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Section 409A; Separate Payments; No Acceleration.  This Agreement
is intended to be written, administered, interpreted and construed in a manner
such that no payment or benefits provided under the Agreement become subject to
(a) the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the "Code") or (b) the interest and
additional tax set forth within Code Section 409A(a)(1)(B) (together, referred
to herein as the “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties.  In no event shall the Corporation be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties.  For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each series of installment payments Executive may
be eligible to receive under this Agreement shall be treated as a series of
“separate payments” within the meaning of Section 409A of the Code.  No payment
under this Agreement shall be made at a time earlier than that provided for in
this Agreement unless such payment is (i) an acceleration of payment permitted
to be made under Treasury Regulation §1.409A-3(j)(4) or (ii) a payment that
would otherwise not be subject to additional taxes and interest under
Section 409A.
 
4.           Waiver; Notice.  A party’s failure to insist on compliance or
enforcement of any provision of this Agreement shall not affect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.  Any
and all notices required or permitted herein shall be deemed delivered if
delivered personally or if mailed by registered or certified mail to the
Corporation and Executive at the respective addresses provided on the signature
page of this Agreement, or at such other address or addresses as either party
may hereafter designate in writing to the other.
 
5.           Amendments; Assignment.  This Agreement may be amended at any time
by mutual consent of the parties hereto, with any such amendment to be invalid
unless in writing, signed by the Corporation and Executive.  This Agreement,
together with any amendments hereto, shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs and personal representatives, except that the rights and benefits of
either of the parties under this Agreement may not be assigned without the prior
written consent of the other party, provided that the Corporation may assign
this Agreement to any affiliate of or successor to the Corporation.
 
6.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


7.           Arbitration.  This Agreement shall be subject to arbitration as set
forth in Section 23 of the Employment Agreement.


8.           Governing Law.  This Agreement shall in all respects be subject to,
and governed by, the laws of the State of Texas.
 
                9.           Entire Agreement.  This Agreement and the
Employment Agreement shall constitute the entire agreement and understanding
between the parties with respect to the subject matter hereof and thereof and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof or thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
                10.          Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the
Corporation and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
 
               11.           Counterparts.  This Agreement may be executed in
two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.  The parties hereto
agree to accept a signed facsimile copy or portable document format of this
Agreement as a fully binding original.
 
               12.           Headings.  The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this
Agreement.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
               13.           Right to Legal Counsel.  This Agreement has been
drafted by legal counsel representing the Corporation, but Executive has
participated in the negotiation of its terms.  Furthermore, Executive
acknowledges Executive has had an opportunity to review this Agreement and have
it reviewed by legal counsel, if desired, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
 
 [SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  CORPORATION:


Sizmek Inc.
 
By:   /s/ Jack  Reynolds
Name:  Jack Reynolds
Title:   CVP  GLOBAL HR     
 
EXECUTIVE:


/s/ Sean Markowitz
Printed Name:  Sean Markowitz

 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
                                 

 





